Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 131-145, drawn to a fusion protein comprising (a) a first polypeptide comprising: (i) a first multimerization domain; (ii) a first transmembrane domain; and (iii) a first immune receptor intracellular signaling domain; (b) a polypeptide cleavage signal; and (c) a second polypeptide comprising: (i) a second multimerization domain; (ii) a second transmembrane domain; and (iii) a second immune receptor intracellular signaling domain.
Group II, claim(s) 146 and 147, drawn to a polynucleotide encoding the fusion polypeptide and vector comprising the polynucleotide. 
Group III, claim(s) 148 and 149, drawn to a cell comprising the fusion protein of claim 131 and a pharmaceutical composition comprising the cell.
Group IV, claim(s) 150, drawn to a method of treating a subject by administering the cell-containing pharmaceutical composition of claim 149.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a fusion protein comprising (a) a first polypeptide comprising: (i) a first multimerization domain; (ii) a first transmembrane domain; and (iii) a first immune receptor intracellular signaling domain; (b) a polypeptide cleavage signal; and (c) a second polypeptide comprising: (i) a second multimerization domain; (ii) a second transmembrane domain; and (iii) a second immune receptor intracellular signaling domain, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20160311901 A1, which in paragraph [0182] teaches a transmembrane signaling fusion protein to be expressed by the cell of .
Applicant is advised that the reply to this requirement to be complete must include an
election of an invention to be examined even though the requirement may be traversed (37 CFR
1.143 ) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to
petition, the election must be made with traverse. If the reply does not distinctly and specifically
point out supposed errors in the restriction requirement, the election shall be treated as an
election without traverse. Traversal must be presented at the time of election in order to be
considered timely. Failure to timely traverse the requirement will result in the loss of right to
petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate
which of these claims are readable upon the elected invention.


Species--Applicant must pick one or a pair of species, as appropriate, for each of A)-D) set forth below.
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of species A)-D) are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  (See below.)

A)	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of bridging factor are as follows: (i) rapamycin or a rapalog thereof, (ii) coumermycin or a derivative thereof, (iii) gibberellin or a derivative thereof, (iv) abscisic acid (ABA) or a derivative thereof, (v) methotrexate or a derivative thereof, (vi) cyclosporin A or a derivative thereof, (vii) FK506/cyclosporin A (FKCsA) or a derivative thereof, and (viii) trimethoprim (Tmp)-synthetic ligand for FK506 binding protein (FKBP) (SLF) or a derivative thereof.
The chemical compounds of bridging factors are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. The bridging factors do not share a common structure and do not belong to a recognized class of chemical compounds.
Applicant is required, in reply to this action, to elect a single species of bridging factor to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: none.


B)	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of first and second multimerizing domains are as follows: the pair of (i) FRB T2098L and FKBP12; (ii) FKBP and FKBP12-rapamycin binding (FRB) or variants thereof; (iii) FKBP and calcineurin or 2Attorney Docket No.: BLUE-092.USPCApplication No.: 16/771,402 variants thereof; (iv) FKBP and cyclophilin or variants thereof; (v) FKBP and bacterial dihydrofolate reductase (DHFR) or variants thereof; (vi) calcineurin and cyclophilin or variants thereof; (vii) PYR1-like 1 (PYL1) and abscisic acid insensitive 1 (ABI1) or variants thereof; and (viii) GIB1 and GAI or variants thereof.
The chemical compounds of multimerizing domain are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. The multimerizing domains do not share a common structure and do not belong to a recognized class of chemical compounds. For example, FKBP12 has no significant common structure with calcineurin, cylophilin, dihydrofolate reductase, PYL1, ABI1, GIB1 or GAI, which themselves do not share a significant common structure and which do not all belong to a recognized class of chemical compounds.
Applicant is required, in reply to this action, to elect a single species of pair of first and second multimerizing domains to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 131, 136- 150.

C)	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
first and second transmembrane domain, independently selected, are as follows: (i) a CD4 transmembrane domain, (ii) a CD8α transmembrane domain, (iii) an amnionless (AMN) transmembrane domain, (iv) a CD28 transmembrane domain,(v) a CD 154 transmembrane domain, and a (vi) CD71 transmembrane domain.  
The chemical compounds of transmembrane domain are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. The transmembrane domains do not share a common structure and do not belong to a recognized class of chemical compounds. The property of being hydrophobic does not support a common structure when the amino acid sequences are each different with no common significant core structure.
Applicant is required, in reply to this action, to elect a single species for each of the first and second transmembrane domain to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 131-135 and 137-150

D)	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of first and second intracellular signaling domain, independently selected, are as follows: (i) cytokine receptor, (ii) an interleukin receptor, (iii) a pattern recognition receptor, and (iv) a toll-like receptor, wherein further if elected, the (i) cytokine receptor is selected from the group consisting of: IL-12Rβ2, IL-7Rα, IL-2Rγ, IL-2Rβ, IL-21R, IL-18R1, IL-18RAP, IL-1R1, IL- 1RAP, IFNAR1, IFNAR2, and IL-1RL2; (ii) the interleukin receptor is selected from the group consisting of: IL-12R32, IL-7Ra, IL-2Ry, IL-2R3, IL-21R, IL-18R1, IL-18RAP, IL-1R1, IL- 1RAP, and IL-1RL2; (iii) the pattern recognition or Toll-like receptor is .
The chemical compounds of the intracellular signaling domain are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. The intracellular domains of the different proteins do not share a common structure and do not belong to a recognized class of chemical compounds because each is a distinct receptor with a particular ligand(s).
Applicant is required, in reply to this action, to elect single species for each of the first and second intracellular signaling domain to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 131-136 and 144-150.

Notice of Potential Rejoinder of Process Claims in Ochiai/Brouwer Situation
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 24, 2022